Citation Nr: 9906894	
Decision Date: 03/15/99    Archive Date: 03/24/99

DOCKET NO.  91-50 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1. Entitlement to service connection for arthritis of the 
cervical and thoracic spine.

2.  Entitlement to an increased rating for the residuals of a 
post operative right inguinal hernia, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from June 1950 to June 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1991 rating action by the RO 
which denied an evaluation in excess of 10 percent for 
costochondritis and also denied a compensable evaluation for 
a right inguinal hernia.  In a rating decision of June 1991, 
the RO denied service connection for arthritis of the 
cervical and thoracic spine.  

In July 1992, the Board remanded this case to the RO for 
further development.  In February 1994 the veteran appeared 
and gave testimony at a hearing before a hearing officer at 
the RO.  A transcript of the veteran's testimony is of 
record.  In a rating decision of August 1994, the RO 
increased the evaluation for the veteran's right inguinal 
hernia to 10 percent disabling, effective in March 1991.  In 
January 1995, the veteran again appeared and gave testimony 
at a hearing before a hearing officer at the RO, a transcript 
of which is of record.  

In a decision of August 1995, the Board denied an evaluation 
in excess of 10 percent for costochondritis and remanded the 
issues of entitlement to service connection for arthritis of 
the cervical and thoracic spine and entitlement to an 
increased rating for a right inguinal hernia for further 
development.  These issues are before the Board for appellate 
consideration at this time.  

REMAND

In the Board's remand of August 1995, the RO was instructed 
to have the veteran's claims folder reviewed by a VA 
orthopedist who was then to express an opinion as to whether 
there was evidence of the onset of any form of arthritis 
prior to 1969 and, if so, what was the date of onset.  The 
physician was also to provide an opinion as to whether 
arthritis in the cervical or thoracic segments of the spine 
was related to head and/or a chest injury which were reported 
to have occurred during the veteran's military service.  

In response to the Board's remand, the veteran was afforded a 
VA orthopedic examination in March 1998.  The examiner stated 
that the veteran's claims folder was not available although 
"the veteran's VA medical records were reviewed".  After 
the evaluation, the diagnoses were spondylosis deformans 
involving the cervical spine associated with degenerative 
disc disease at C3-C7, and spondylosis deformans involving 
the thoracic spine.  The examining physician opined that the 
spondylosis deformans of the cervical and thoracic spinal 
segments began prior to 1969, as did the degenerative disc 
disease.  The doctor offered no opinion regarding the date of 
onset of these disorders and did not comment regarding the 
relationship, if any, between the veteran's current 
disabilities of the cervical and thoracic spine and any 
injury sustained during service.  Since this examination was 
not responsive to the questions posed in the Board's 1995 
remand, additional development is required prior to further 
appellate consideration of the issue of entitlement to 
service connection for arthritis of the cervical and thoracic 
spine.  

In the remand of August 1995, the Board also instructed the 
RO to afford the veteran a special VA examination to 
determine the extent of the veteran's service-connected post 
operative right inguinal hernia.  On VA examination in 
November 1995, it was noted that the right inguinal hernia 
had not recurred.  The examination report continued to 
describe pain due to entrapment of the "ileofemoral" nerve. 
A further VA gastrointestinal examination was conducted in 
March 1998.  The examiner noted that there was no recurrent 
inguinal hernia.  The right inguinal area was described as 
painful and tender to palpation, particularly in the area of 
the previous surgery, but the surgical scar was well healed, 
not tender, and free of keloid formation.  There was mild 
tenderness to palpation in the medial muscles of the right 
thigh and the right knee.  The diagnoses were status post 
right inguinal herniorrhaphy with irritation and entrapment 
of the right "iliofemoral" nerve; chronic myositis of the 
right thigh secondary to entrapment of the right 
"iliofemoral" nerve; and chronic myositis of the right knee 
secondary to entrapment of the right "iliofemoral" nerve.  
The doctor opined that there was minor functional impairment 
due to pain in the right inguinal area secondary to 
entrapment of the "iliofemoral" nerve.  

The veteran's postoperative right inguinal hernia has been 
assigned a 10 percent evaluation under the provisions of 38 
C.F.R.§ 4.114, Diagnostic Code 7338.  This diagnostic code 
provides a 10 percent evaluation for an inguinal hernia which 
has recurred postoperatively, is readily reducible, and is 
well supported by a truss or belt.  Since no recurrent hernia 
was found on the veteran's most recent examination, the 10 
percent evaluation provided for the veteran's inguinal hernia 
under Diagnostic Code 7338 might have been formulated under 
38 C.F.R. § 4.118, Diagnostic Code 7804, as analogous to a 
tender and painful scar, given the pain and tenderness noted 
in the inguinal region on the veteran's recent examination.  

The reported nerve entrapment resulting from the veteran's 
post operative right inguinal hernia raises a further 
question.  The provisions of 38 C.F.R.§ 4.124(a), Diagnostic 
Code 8530, provide for a maximum 10 percent evaluation for 
severe to complete paralysis of the ilio-inguinal nerve.  
Under the provisions of 38 C.F.R.§ 4.124 (a), Diagnostic Code 
8526, a 20 percent evaluation may be assigned if there is 
moderate incomplete paralysis of the anterior crural nerve 
(femoral) and a 30 percent evaluation is assigned if there is 
severe incomplete paralysis of this nerve.  However, the VA 
Schedule for Rating Disabilities contains no provision for 
rating a disability of the "iliofemoral" nerve.  Since the 
findings reported on the veteran's most recent VA 
examinations are not sufficient in identifying the nerve 
entrapped by the veteran's right inguinal hernia surgery, the 
Board is uncertain as to the appropriate Diagnostic Code for 
evaluation of the neurological disability resulting from the 
veteran's service-connected right inguinal hernia.  Further 
development in regard to this matter is therefore necessary 
prior to further appellate consideration of the issue of 
entitlement to an increased rating for the veteran's post 
operative status right inguinal hernia.  

In view of the above, this case is again REMANDED to the RO 
for the following development:  

1. A VA orthopedist should be requested 
to review the claims folder and 
express opinions, with complete 
rationales, as to the following 
questions: (a) whether there is 
evidence of the onset of any form of 
arthritis prior to 1969 and, if so, 
what was its date of onset: (b) does 
the veteran have arthritis in his 
cervical and thoracic spinal segments 
which are related to a head injury 
during service: (c) does the veteran 
have arthritis in his cervical and 
thoracic spinal segments which are 
related to the injury to the right 
chest, which the veteran was alleged 
to have sustained during service, and 
which provided the basis for the grant 
of service connection for 
costochondritis.  

2. The VA physician who conducted the 
November 1995 and March 1998 
examinations of the veteran's right 
inguinal hernia should be provided 
with the claims folder and requested 
to review the veteran's clinical 
records and then specifically identify 
the nerve or nerves entrapped by scar 
tissue associated with the veteran's 
right inguinal herniorraphy.  The 
physician should also characterize the 
severity of any neurological 
dysfunction resulting from nerve 
entrapment of the involved nerve.  If 
the reviewing physician determines 
that further physical examination of 
the veteran's inguinal hernia 
residuals is necessary, then such 
further examination should be 
conducted.  If the physician who 
formerly evaluated the veteran is 
unavailable, the veteran should be 
afforded such a further VA examination 
in any case and the examiner, at the 
conclusion of the physical examination 
and after a careful review of the 
record, should specify which nerve is 
entrapped by the right inguinal 
herniorrhaphy scarring and describe 
the neurological dysfunction as above.  

3. The RO should review the findings to 
ensure that the development requested 
above is fully completed. Then, the RO 
should review the veteran's claims.  
If the benefits sought are not 
granted, the veteran and his 
representative should be provided a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.  The case should then be 
returned to this Board for further 
appellate consideration if otherwise 
appropriate.  

No action is required of the veteran until he is so informed 
by the RO.  The purpose of this remand is to obtain 
additional clinical evidence.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).





- 7 -


